 Case 2:16-cv-06599-SJO-FFM Document 60-1 Filed 05/15/19 Page 1 of 4 Page ID #:625


1    Joseph R. Manning, Jr., Esq. (State Bar No. 223381)
     Michael J. Manning, Esq. (State Bar No. 286879)
2    Tristan P. Jankowski, Esq. (State Bar No. 290301)
3    Osman M. Taher, Esq. (State Bar No. 272441)
     MANNING LAW, APC
4    20062 S.W. Birch St., Suite 200
     Newport Beach, CA 92660
5    Office: (949) 200-8755
     Fax: (866) 843-8308
6    DisabilityRights@manninglawoffice.com
7
     Attorneys for Plaintiff
8

9

10

11                               UNITED STATES DISTRICT COURT

12             CENTRAL DISTRICT OF CALIFORNIA-WESTERN DIVISION

13

14                                            Case No.: 2:16-cv-06599-SJO-FFM

15    GUILLERMO ROBLES, an
                                              MOTION FOR LEAVE TO AMEND
16    individual,                             PLAINTIFF’S COMPLAINT
17
                    Plaintiff,                DATE: June 17, 2019
18                                            TIME: 10:00 AM
      v.
19                                            COURTROOM: 10C
20
      DOMINO’S PIZZA LLC, a limited
                                              HON. S. JAMES OTERO
21    liability corporation,
                   Defendant.
22

23

24

25

26

27

28



                           MOTION FOR LEAVE TO AMEND COMPLAINT
                                             1
 Case 2:16-cv-06599-SJO-FFM Document 60-1 Filed 05/15/19 Page 2 of 4 Page ID #:626


1         I.       INTRODUCTION
2               On September 24, 2018, Plaintiff GUILLERMO ROBLES (“Plaintiff”) filed the
3    complaint in this case alleging violations of the Americans With Disabilities Act
4    (“ADA”) and the Unruh Civil Rights Act (“Unruh Act”). [ECF No. 1]. The Plaintiff’s
5    complaint        alleges    that   DOMINO’S    PIZZA     LLC’s    (“Defendant”)   website,
6    Dominos.com, and its mobile application are not accessible to persons with
7    disabilities.
8               On April 15, 2019, the Court held a Status Conference and ordered the Last Day
9    to Amend the Compliant to Wednesday, May 15, 2019. [ECF No. 56].
10              On May 3, 2019, Plaintiff’s expert, Rosemary Musachio, who is a Certified
11   Professional in Accessibility Core Competencies (CPACC), Certified Professional in
12   Web Accessibility (CPWA), Web Accessibility Specialist (WAS), inspected
13   Defendant’s website and mobile application. On May 10, 2019, Plaintiff revisited the
14   Defendant’s website and mobile application to further assess if anything has changed
15   since his last several visits after his first in early 2015. Plaintiff now moves to amend
16
     his Complaint to elaborate on the areas addressed in the Complaint by adding
17
     additional factual allegations encountered by Plaintiff and confirmed by Plaintiff’s
18
     expert.
19
          II.      LEGAL STANDARD
20
                Rule 15(a) of the Federal Rules of Civil Procedure gives parties the opportunity
21
     to amend their pleadings in two different circumstances. The first circumstance, which
22
     is not available to Plaintiff at this time, is Amending as a Matter of Course. This is an
23
     automatic amendment that is allowed as long as it is done either before a response to
24
     the pleading is filed or 20 days after the pleading sought to be amended is filed.1
25
                Secondly, if time has passed or a responsive pleading has been filed, the
26
     amending party’s only other option is to either seek the consent of the opposing party
27

28   1
         FRCP 15(a)1


                                MOTION FOR LEAVE TO AMEND COMPLAINT
                                                  2
 Case 2:16-cv-06599-SJO-FFM Document 60-1 Filed 05/15/19 Page 3 of 4 Page ID #:627


 1   to amend, or obtain leave to amend from the court. 2 When seeking leave to amend
 2   from the court, the court will give leave to amend “when justice so requires.” 3
 3   Generally, leave to amend will be granted unless the weighing of several factors show
 4   that the amendment would be inappropriate.4 It may be denied where it creates an
 5   element of undue surprise or prejudice to the opposing party. 5 Courts have pointed out
 6   that no unfair prejudice should be found simply because a party has to defend against a
 7   better-pleaded claim.6 Where a deficiency could be cured by an amendment, leave to
 8   amend should be granted.7
 9        III.   ARGUMENT
10           As stated above, Defendants have violated the ADA and Unruh Act by failing to
11   operate and maintain its website and mobile application in a state accessible to persons
12   with disabilities. Plaintiffs seek leave of Court to elaborate on the areas addressed in
13   the Complaint by adding additional factual allegations and additional violations found
14   by Plaintiff and Plaintiff’s expert. Motions to Amend should be granted as justice so
15   requires and Plaintiff is entitled to relief from Defendants based upon a Complaint
16
     conforming to the evidence which seeks complete relief. As such, justice requires that
17
     Plaintiff be granted leave to amend Plaintiff’s operative pleading.
18
     2
         FRCP 15(a)2
19
     3
         FRCP 15(a)2
20
     4
21    United States ex rel. Lee v. SmithKline Beecham, Inc., 245 F. 3d. 1048, 1052 (9th
     Cir. 2001) (Weighing bad faith undue delay, prejudice and futility)
22
     Eminence Capital, L.L.C. v. Aspeon, Inc., 316 F. 3d 1048 1052 (9th Cir. 2003) (“[I]t
     5
23
   is the consideration of prejudice to the opposing party that carries the greatest
24 weight.”)

25   6
     Popp Telcom, Inc. v. American Sharecom, Inc., 210 F.3d 928, 943 (8th Cir. 2000)
26
   (“The inclusion of a claim based on facts already known or available to both sides does
   not prejudice the non-moving party.”)
27
     7
       Lopez v Smith, 203 F. 3d 1122, 1130 (9th Cir. 200) (leave to amend should be
28   granted even if not requested).


                         MOTION FOR LEAVE TO AMEND COMPLAINT
                                           3
 Case 2:16-cv-06599-SJO-FFM Document 60-1 Filed 05/15/19 Page 4 of 4 Page ID #:628


1          Motions to amend should only be denied if granting the motion would cause
2    undue surprises or prejudice to other party. At this stage of litigation and the nature of
3    the requested amendment, Defendants’ strategy in defending this matter will be
4    minimally affected as Defendants and defense counsel are readily familiar with both
5    the allegations and associated causes of action. Moreover, Defendants have not yet
6    begun discovery since this case has been remanded from by the Ninth Circuit Court of
7    Appeals on February 6, 2019. Since the amended Complaint would not materially
8    change any position Defendants have taken, this would not constitute undue surprise
9    on the Defendants.
10         For the reasons discussed above, Plaintiff’s amendment would not adversely
11   affect Defendants’ defenses.      Thus, it would not constitute undue prejudice on
12   Defendant as the opposing parties.
13      IV.   CONCLUSION
14         This Court should grant Plaintiff leave to amend Plaintiff’s Complaint because
15   justice does so require. It would not cause undue surprise or prejudice to Defendants
16
     because it neither adversely affects Defendants, nor does it substantially change
17
     Defendants’ defenses. In no way does it cause prejudice to Defendants as Defendants
18
     are already preparing to defend in relatively the same manner as it would after an
19
     amendment to Plaintiff’s operative pleading. Therefore, in weighing these factors, this
20
     Court should grant Plaintiff’s Motion for Leave to Amend the Complaint.
21

22   Dated: May 15, 2019           MANNING LAW, APC
23
                                      By: /s/ Joseph R. Manning, Jr., Esq.
24                                       Joseph R. Manning Jr., Esq.
25                                       Attorneys for Plaintiff
26

27

28



                          MOTION FOR LEAVE TO AMEND COMPLAINT
                                            4
